                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                                5:17-cv-00201-FDW


SHAWN GERMAINE FRALEY,              )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )
                                    )                       ORDER
FNU SPAVENTA, et al.,               )
                                    )
                  Defendants.       )
___________________________________ )

        THIS MATTER is before the Court on periodic status review on Defendants’ Motion for

Summary Judgment. [Doc. 32].

        On June 19, 2019, Defendants filed a motion for summary judgment in this matter. [Doc.

32]. In support of this motion, Defendants filed a brief and various exhibits to their summary

judgment motion. [Docs. 33, 34]. In the index to the exhibits, Defendants reference “surveillance

video footage and color photos attached to Incident Report,” which will “be mailed to WDNC

clerk and mailed to unit where Plaintiff [is] currently confined by 24 June 2019.” [Doc. 34 at 1].

The docket in this matter does not reflect that any video footage or photographs were ever mailed

to the Clerk. If Defendants want this evidence considered by the Court in its adjudication of

Defendants’ summary judgment motion, Defendants must file it with the Court within ten (10)

days of this Order. The video footage and photographs shall be submitted on a flash drive and/or

a CD.

        IT IS, THEREFORE, ORDERED that Defendants shall have ten (10) days from this

Order in which to file the video footage and photographs in support of their summary judgment

motion. If Defendants fail to file the footage and photographs in accordance with this Order, they
              may not be considered by the Court in adjudicating Defendants’ motion for summary judgment.


Signed: December 2, 2019




                                                           2
